Exhibit 10.1

 

PROMISSORY NOTE

 

$175,000.00 Crystal Springs, Florida

August 28, 2015

 

FOR VALUE RECEIVED, the undersigned (“Maker”), promises to pay to Clyde A.
Biston (“Holder”), P.O. Box 1299, Crystal Springs, Florida 33540, or at such
other address as the Holder may from time to time specify by written notice to
the Maker, in the manner hereinafter specified, the principal sum of ONE HUNDRED
SEVENTY FIVE THOUSAND Dollars and 00 cents ($175,000.00) together with interest
at the rate of four and three-quarter percent (4.75%) per annum. The said
principal and interest shall be payable in lawful money of the United States of
America, on the date and in the manner following:

 

1.            Payments. Maker agrees to pay Holder quarterly principal and
interest payments beginning on January 1, 2016 in the amount of $9,922.18, with
the final payment in the amount of $9,922.18 due on October 1, 2020.

 

2.            Prepayment. Maker may make a full or partial prepayment of the
principal and interest at any time without penalty.

 

3.            Default and Acceleration. Upon the failure of Maker to pay any
installment of principal or interest when due, the entire unpaid balance of the
principal, the accrued interest, and all other sums due hereunder, shall become
immediately due and payable without notice, at the sole option of Holder, and
said sum shall bear interest at the highest rate allowable by law.

 

4.            Waiver. The failure of Holder to exercise the option to accelerate
the maturity of this Note, as provided in Paragraph 3, above, in the event of a
default shall not constitute a waiver of the right to exercise the acceleration
provision in the event of any subsequent default.

 

5.            Construction. The words “Maker” and “Holder” include the singular
and the plural, the individual, partnership, corporation, and other business
organizations, and the respective heirs, executors, administrators, and assigns
of the Maker or the Holder. The use of either gender applies to both genders. If
more than one party is named as the Maker, the obligations of each party are
individual, joint and several.

 

6.            Notices. Any notice that must be given to Maker under this Note
shall be delivered by U.S. mail or personally to the Maker at the Address below
or at a different address of which Makers have notified the Holder in writing.
Any notice that must be given to the Holder under this Note shall be delivered
by certified mail, return receipt requested to the address at which payments are
to be made or at a different address of which the Holder has notified Maker in
writing.

 



 

 

 

7.            Attorneys’ Fees. In the event of a default of any kind or in the
event of any litigation arising out of this Note, Maker agrees to pay the Holder
all costs of collection, including reasonable attorneys’ fees incurred
pre-trial, at trial, subsequent to entry of judgment, on appeal, related to any
bankruptcy proceedings, and in connection with any alternative dispute
resolution proceedings, together with Court costs, costs of investigation,
accounting costs, abstracts, title evidence and all other costs.

 

8.            Assumption of Note. This Note is not assumable without the express
written consent of Holder.

 

9.            Waiver of Notice. Each person liable herein, whether Maker or
Endorser, hereby waives presentment, protest, notice, notice of protest and
notice of dishonor.

 

10.          Waiver of Jury Trial. Maker agrees to waive trial by jury in the
event of any litigation arising out of this Note and/or any amounts secured by
it.

 

11.          Venue. In the event that any action arises out of or in connection
with this Note, venue shall be placed in the Courts of Pasco County, Florida,
exclusively.

 



Signed, Sealed and Delivered   MAKER: In the Presence Of:             /s/ Toni
L. Schaefer   /s/ Sharon Rosenbauer Print Name: Toni L. Schaefer   CROSS
ENVIRONMENTAL SERVICES, INC.       By: Sharon Rosenbauer /s/ Linda A. Weyant  
As its: Treasurer Print Name: Linda A. Weyant    

 

 

 

 

 